DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (KR2015-0130206), where Cha et al. (US 2017/0062729) (hereafter “Cha”) is used as the English equivalent.
Regarding claims 1-3, 5, and 7-10, Cha teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, or a cathode (paragraph [0332]). Cha teaches electroluminescent device can comprise the following compound, 
    PNG
    media_image1.png
    208
    375
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    203
    276
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    181
    263
    media_image3.png
    Greyscale
 are a few examples (paragraph [0073]). These compounds meet applicant’s formulae 2 and 3, where Ar1-Ar4 are substituted phenyl groups or substituted dibenzofuran groups, R11 and R12 are hydrogen atoms, Y is C, X1 and X4 are C, X2 and X3 are O, and R21 and R22 are phenyl groups fused to the X1 an X4 group. Cha teaches that the compounds can be used in the light emitting layer, hole transporting layer, or the electron transporting layer (paragraph [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR2015-0130206), where Cha et al. (US 2017/0062729) (hereafter “Cha”) is used as the English equivalent, as applied to claims 1-3, 5, and 7-10 above, and further in view of Kim et al. (KR2016-0141360), where Kim et al. (US 2017/0342318) (hereafter “Kim”) is used as the English equivalent.
Regarding claims 4 and 6, Cha does not teach where the fused benzofuran groups on the flourene group are 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 groups.
Kim teaches similar compounds to Cha and the use of the compounds in electroluminescent device for the same purpose of Cha (paragraphs [0095] and [0098]). Kim teaches that the fluorene atoms can be fused with benzofuran groups or 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 groups (paragraph [0095]). Kim teaches that when 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 is used instead of benzofuran the compounds can be used for the same purpose as when only dibenzofuran is fused to the fluorene group (paragraph [0098]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substituted the fused benzofuran groups in the compounds of Cha for 
    PNG
    media_image4.png
    58
    33
    media_image4.png
    Greyscale
 groups as taught by Kim. The substitution would have been one known group that can be fused to fluorene groups for another and one of ordinary skill in the art would expect the compounds can be used in electroluminescent devices, such as the dopant in the light emitting layer given the teachings of Kim and Cha. The substitution would lead to the following claimed compound, 
    PNG
    media_image5.png
    129
    161
    media_image5.png
    Greyscale
, as an example when the groups are substituted in the compounds of Cha.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2016/0028014) teaches fluorene groups substituted with arylamine groups where the compounds are used in the hole transporting region of the electroluminescent device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759